Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2022

                                       No. 04-22-00476-CR

                             EX PARTE Alexis Pantoja VASQUEZ


                          From the County Court, Kinney County, Texas
                                   Trial Court No. 10420-CR
                            Honorable Dennis Powell, Judge Presiding


                                          ORDER
        Appellant Alexis Pantoja Vasquez seeks to appeal the trial court’s order denying his
pretrial application for writ of habeas corpus. The clerk’s record does not contain the required
certification of appellant’s right to appeal, see TEX. R. APP. P. 25.2(a)(2), (d), and the County
Clerk of Kinney County has informed this court that there is no Rule 25.2 certification in its
files.

        With exceptions that do not apply here, the Texas Rules of Appellate Procedure provide
that “[t]he trial court shall enter a certification of the defendant’s right of appeal each time it
enters a judgment of guilt or other appealable order[.]” Id. R. 25.2(a)(2); see also TEX. GOV’T
CODE ANN. § 311.016(2) (“‘Shall’ imposes a duty.”). An order denying a pretrial application for
writ of habeas corpus is an appealable order. See Greenwell v. Court of Appeals for the
Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005); Ex parte Matthews, 452
S.W.3d 8, 12 (Tex. App.—San Antonio 2014, no pet.). Accordingly, we ORDER the trial court
to prepare and file a certification of appellant’s right to appeal from the order denying appellant’s
pretrial application for writ of habeas corpus. We further ORDER the County Clerk of Kinney
County to file a supplemental clerk’s record containing the trial court’s certification by August
31, 2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court